Opinion filed December 8,
2011
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-03-00129-CV 
                                                    __________
 
                     COMBUSTION
ENGINEERING, INC., Appellant
 
                                                             V.
 
      ROBERT HUTCHINSON
AND JOYCE HUTCHINSON, Appellees

 
                                   On
Appeal from the 32nd District Court
                                                            Nolan
County, Texas
                                                     Trial
Court Cause No. 18,215
 

 
                                            M E M O R A N
D U M   O P I N I O N
 
            Appellees
have filed in this court a motion to dismiss this appeal, which was suspended
in 2003 due to appellant’s bankruptcy.  Appellees state in their motion that “[t]he
parties have reached an agreement and have settled and compromised their
differences in the suit.”  Appellant has notified this court that it does not
oppose the motion to dismiss.  Therefore, we dismiss the appeal.  See Tex. R. App. P. 42.1(a).  
            The
motion is granted, and the appeal is dismissed.  
 
December 8, 2011                                                                   PER
CURIAM
Panel consists of:  Wright, C.J.,
McCall, J., and Kalenak, J.